Citation Nr: 0705901	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  05-07 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hypertension 
secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for major depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


REMAND

The veteran had active military service from February 1968 to 
February 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The Board finds that additional development is necessary in 
order to adequately adjudicate the claims of service 
connection for hypertension secondary to service-connected 
diabetes mellitus, PTSD, and major depression.  38 C.F.R. 
§ 19.9 (2006).

Regarding the hypertension claim, the veteran contends that 
it was caused by his diabetes, which is already service 
connected.  In a June 2006 hearing before the Board, the 
veteran stated that he was diagnosed with diabetes mellitus 
in 1995 prior to finding out that he had hypertension in 1995 
or 1996.  A review of the medical evidence reveals that the 
veteran was diagnosed with hypertension at least as early as 
March 1986, as noted by a discharge summary from the VA 
Medical Center (VAMC) in Cleveland, Ohio (Brecksville).  
According to his hearing testimony, the veteran continues to 
be treated for hypertension at the Cleveland VAMC (Wade Park) 
and University Hospital by Dr. Song.  A diagnosis for 
diabetes mellitus is shown at least as early as July 1993 in 
a Kaiser Permanente treatment record.

Under 38 C.F.R. § 3.310(a) (2006), service connection may be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury.  That 
regulation has been interpreted to permit service connection 
for the degree of disability resulting from aggravation of a 
nonservice-connected disability by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
During the pendency of this appeal, the regulation regarding 
secondary service connection was amended, effective October 
10, 2006.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  
38 C.F.R. § 3.310(b) was revised to address aggravation of 
nonservice-connected disabilities.  It was changed in an 
attempt to conform VA regulations to the Allen decision.  
71 Fed. Reg. at 52,744.

The veteran was afforded a VA examination in December 2003.  
The examiner provided diagnoses of hypertension and diabetes 
mellitus.  The examiner gave the opinion that the veteran's 
hypertension was not secondary to his diabetes mellitus 
because both disabilities were diagnosed at the same time 
when the veteran was age forty-four.  The Board finds that 
the rationale for this opinion is tenuous in the sense that 
concurrent diagnosis of two disabilities does not logically 
exclude the idea that the veteran may have actually incurred 
one before the other.  Whether or not the veteran's 
hypertension is secondary to his service-connected diabetes 
therefore is not a question of timing of the diagnoses, but 
rather a medical determination that requires a medical nexus 
opinion.  Moreover, the Board wonders if the complete claims 
file was available for review by the examiner because the 
evidence does not indicate that hypertension and diabetes 
mellitus were diagnosed at the same time.  As noted above, it 
appears that hypertension was first diagnosed in March 1986 
when the veteran was 38 years old.  Diabetes mellitus was 
first diagnosed when the veteran was 45 years old in July 
1993.  Furthermore, even if the veteran's hypertension was 
not caused by his diabetes mellitus, the December 2003 VA 
examination report did not address whether the veteran's 
hypertension has been made worse by his diabetes mellitus.  
See Allen, 7 Vet. App. at 448; 38 C.F.R. § 3.310; 71 Fed. 
Reg. at 52,744.

Under these circumstances, the Board finds that another VA 
examination for the veteran's hypertension claim is 
warranted.  An opinion should be given by the examiner as to 
whether the veteran's hypertension was caused or made worse 
by his service-connected diabetes mellitus.  Additionally, 
the RO should attempt to obtain pertinent treatment records 
from Dr. Song at University Hospital prior to scheduling the 
examination, in accordance with 38 C.F.R. § 3.159(c)(1) 
(2006), as well as recent treatment records from the 
Cleveland VAMC (Wade Park), not previously of record.

The veteran contends that he has PTSD as the result of his 
traumatic experiences in the Republic of Vietnam during 
service, and that his PTSD is consequently a disability for 
which service connection should be granted.  Establishing 
service connection for PTSD requires that there be medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (2006); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  38 C.F.R. § 3.304(f) 
(2006).

The medical evidence shows current treatment for PTSD at the 
Cleveland VAMC (Brecksville).  A December 2003 VA treatment 
evaluation shows a diagnosis of PTSD.  The traumatic events 
on which it was based were described as "saw injury and 
deaths of others while on duty" and "exposure to 
grotesque," which reportedly occurred during the veteran's 
service in Vietnam.  No more specification was provided as to 
the stressors in that report.  Thus, two of the three 
necessary elements to establish service connection for PTSD 
have been met, namely a current diagnosis linked to a 
putative in-service stressor.  It is not shown in the record 
that the veteran's reported traumatic stressors have been 
verified.  For this reason, in order for the veteran to 
substantiate his claim, there must be corroborating evidence 
that the in-service stressors on which the diagnosis was 
based actually occurred.

Subsequent to the December 2003 diagnosis of PTSD, the 
veteran provided more detail regarding his in-service 
stressors by submitted statement and hearing testimony.  They 
are:  (1) Within 30 days of arriving in Vietnam, the veteran 
was sent to fill sand bags at Tan Son Nhut Air Base.  The 
base was constantly bombarded with rockets and mortars.  He 
witnessed several deaths of Vietnamese civilians.  As he 
exited a bunker, it was hit by the bombardment.  Since this 
stressor occurred prior to being assigned to his regular 
unit, the veteran believed that he was attached to a 
headquarters unit.  (2) While in Da Lat, the veteran 
witnessed a barracks blow up with soldiers inside.  He stated 
that satchel charges were placed inside an adjacent theater.  
The veteran had just exited the barracks when it blew up and 
debris hit him in the back.  Mr. [redacted] was a witness and 
was also hit by debris.  By this time, the veteran was with 
the 611th Ordnance Company and he believed it took place in 
February 1969.  (3) When on convoys as a truck driver with 
the 611th Ordnance Company, the veteran experienced several 
firefights and "pre-assaults."  These took place at 
engineering outposts.  He would perform guard duty and 
perimeter duty.  The veteran fired his weapon at least once 
and he also witnessed the shooting of a fellow soldier in the 
head.  (4) On other convoys, he regularly faced sniper fire.  
Although he was never injured, the vehicle sustained damage.  
Mr. [redacted] was also with the veteran during one of these 
instances.

In cases such as this one, the VA Adjudication Procedure 
Manual requires development by the United States Army and 
Joint Services Records Research Center (JSRRC) (formerly 
known as the Center for Unit Records Research (CURR)) or 
other appropriate agency.  Unless the veteran has failed to 
provide the basic information to conduct a search, it is 
improper to deny a PTSD service connection claim solely based 
on an unverified stressor without confirmation from JSRRC 
that the stressor cannot be corroborated.  See M21-1MR, Part 
IV.ii.1.D.15.l.  The Board finds that there is now sufficient 
information of record to justify an attempt at JSRRC 
development in order to corroborate the veteran's stressors.  
Therefore, a remand to the RO for further development is 
necessary.

In regards to the requisite information needed to attempt a 
JSRRC request, the veteran has stated that he was assigned to 
the 611th Ordnance Company approximately one month into his 
tour in Vietnam.  Notably, personnel records show that the 
veteran was stationed in Vietnam from September 15, 1968, to 
April 5, 1970, which narrows the total search window of his 
possible stressors to approximately an 18-month period.  The 
records also indicate that the veteran participated in the 
following campaigns:  Vietnam Counteroffensive Phase VI; 
TET 69 Counteroffensive; Vietnam Summer-Fall 1969; and 
Vietnam Winter-Spring 1970.  Thus, a search to corroborate 
the first stressor (air base bombardment) should be in or 
around September to November 1968.  The second stressor 
(barracks explosion) search should be in or around February 
1969.  A search consisting of the dates of the veteran's 
remaining Vietnam service should be attempted to corroborate 
the other two stressors (a narrower search window may be 
appropriate if required by JSRRC).  In any event, should the 
stressors remain unverified, a negative response from JSRRC 
is necessary.

Because there is no legal requirement that the occurrence of 
specific in-service stressful experiences must be established 
only by official records, the veteran should also be invited 
to submit statements from former service comrades (such as 
Mr. [redacted]) or others that may establish the occurrence of 
his claimed in-service stressful experiences.  See Gaines v. 
West, 11 Vet. App. 353, 359 (1998).  The Board notes that 
under the prevailing law with regard to stressor 
verification, corroboration of every detail of the stressor, 
including the veteran's personal participation, defines 
"corroboration" far too narrowly.  Suozzi v. Brown, 10 Vet. 
App. 307, 311 (1997).  Thus, records need only imply the 
veteran's participation (i.e., to not controvert the 
veteran's assertion that he was present when the events the 
records establish that his unit experienced occurred).  See 
also Pentecost v. Principi, 16 Vet. App. 124, 128-29 (2002).

After seeking verification of the stressful experiences 
reported by the veteran, the RO should arrange for the 
veteran to undergo VA examination for the purposes of 
determining whether any corroborated in-service event is 
sufficient to support a diagnosis of PTSD.

Concerning the claim of service connection for major 
depression, the Board finds that the veteran should be 
provided a medical examination and opinion in relation to the 
claim.  Under McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006), VA must provide a medical examination when there is:  
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies; and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability; but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  See also 38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2006).

The veteran currently complains of depression and he was 
diagnosed with major depression as shown in the December 2003 
VA treatment evaluation.  He asserts that he has experienced 
depression ever since his time in service.  A review of the 
service medical records reveals that the veteran underwent an 
entrance examination in January 1968.  He indicated on his 
medical history report that he had never experienced 
depression or excessive worry.  His psychiatric evaluation 
was normal.  A September 1974 examination was also negative 
for depression or psychiatric problems.  However, a July 1975 
psychiatric record shows diagnoses of improper use of drugs 
and adjustment reaction to adult life, manifested by insomnia 
and depressive reaction.  It was noted that predisposition 
and impairment were unknown and the stress was marital 
problems.  On his November 1976 separation examination report 
of medical history, the veteran noted that his present health 
was good.  He also indicated that he now had experienced 
depression or excessive worry.  His psychiatric evaluation 
was deemed normal on that examination report.

Post-service private medical records show psychiatric 
treatment, including for depression.  Of note is a January 
1984 discharge summary from Huron Hospital in Cleveland, 
Ohio, in which the veteran was diagnosed with major 
depressive disorder due to family problems and mixed 
substance abuse disorder.  The attending physician noted that 
the veteran tended to blame the Vietnam experience for a lot 
of his difficulties.

Given that there are service medical records showing that the 
veteran experienced symptoms of depression in service, a 
recent diagnosis of major depression, and treatment records 
and lay testimony indicating that the veteran has experienced 
depressive symptoms since service, the Board finds that a VA 
psychiatric examination and nexus opinion is warranted.  See 
McLendon, 20 Vet. App. at 81; 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  On remand, the RO should afford the 
veteran a VA psychiatric examination regarding the major 
depression claim (in conjunction with the PTSD examination) 
to determine the nature of any current depressive disorder.  
The examiner is also requested to give an opinion as to 
whether such disability is attributable to the veteran's 
period of service.  The veteran is advised that failure to 
report to any scheduled examination, without good cause, may 
result in a denial of the associated claim.  See 38 C.F.R. 
§ 3.655(b) (2006).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The veteran should be given another 
opportunity to provide any more 
information that comes to his mind 
regarding details surrounding the 
stressors that he alleges he was exposed 
to in service.  By a notice letter, he 
should be asked to provide, to the best 
of his ability, any additional 
information including detailed 
descriptions of stressful events, 
identifying and describing specific 
events, including all dates, places, and 
identifying information concerning his 
unit(s) and the location of his unit(s) 
when any stressful event occurred.  He 
should be invited to submit statements 
from former service comrades or others 
that establish the occurrence of his 
claimed in-service stressful experiences.

With respect to secondary service 
connection for hypertension, the veteran 
should be advised as to recent changes to 
38 C.F.R. § 3.310.  71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  He should be told what 
is required to substantiate a claim in 
the context of both old and new versions 
of 38 C.F.R. § 3.310.

2.  The RO should obtain from the 
Cleveland VAMC any pertinent medical 
records associated with the veteran's 
treatment since March 2004.

3.  The RO should, with proper 
authorization, obtain from Dr. Song at 
University Hospital, any pertinent 
medical records.

4.  The RO should undertake any necessary 
development to independently verify the 
alleged stressful experiences, to include 
contacting JSRRC or other appropriate 
agency.  A record search should encompass 
the time period when the veteran was 
stationed in Vietnam, from September 15, 
1968, to April 5, 1970.  If a narrower 
search window is required by JSRRC, an 
appropriate date range should be used for 
each alleged stressor.  See discussion 
above.  The search should include 
appropriate daily journals, operational 
reports, unit histories, morning reports, 
combat chronologies, and casualty 
records, as appropriate.  Any additional 
action necessary for independent 
verification of the particular alleged 
stressors, to include follow-up action 
requested by the contacted entity, should 
be accomplished.  If the search for 
corroborating information leads to 
negative results, the RO should notify 
the veteran and his representative of 
this fact, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

5.  After associating with the claims 
file all available records and/or 
responses received pursuant to the above-
requested development, the RO should 
schedule the veteran for a psychiatric 
examination.  The entire claims file, to 
include a complete copy of this remand, 
should be made available to, and reviewed 
by, the examiner designated to examine 
the veteran.

Psychological testing should be conducted 
with a view toward determining whether 
the veteran in fact meets the criteria 
for a diagnosis of PTSD.  The examiner 
should review the test results, examine 
the veteran, and provide an opinion as to 
whether the veteran has symptomatology 
that meets the diagnostic criteria for 
PTSD.  If so, the examiner should 
identify the specific stressor(s) 
underlying the diagnosis, and should 
comment upon the link between the current 
symptomatology and the veteran's verified 
stressor(s).

The examiner should also provide an 
opinion as to the whether the veteran now 
has a depressive disorder and whether it 
is at least as likely as not related to 
or had its onset during his period of 
military service.  The examiner should 
also indicate whether any such disability 
is more likely than not of post-service 
onset.

The RO should also arrange for the 
veteran to undergo a VA examination by a 
physician with appropriate expertise to 
determine whether it is at least as 
likely as not that the veteran's current 
hypertension has been caused or made 
worse by service-connected diabetes 
mellitus.  The examiner should consider 
the claims file and what it shows 
regarding the onset of hypertension and 
diabetes mellitus and the possible 
relationship between the two.  (As noted 
in the discussion above, the onset of 
disease does not necessarily correlate 
with the timing of a diagnosis made by 
medical practitioners after the disease 
is manifest.)  Specific attention should 
also be given to the question of whether 
diabetes mellitus has made the veteran's 
hypertension worse.

All examination results, along with the 
complete rationale for the opinions 
provided, to include citation to 
pertinent evidence of record and/or 
medical authority, as appropriate, should 
be set forth.  (The veteran should be 
advised that failure to report to any of 
the scheduled examinations, without good 
cause, may result in a denial of the 
associated claim.  See 38 C.F.R. 
§ 3.655(b) (2006).)

6.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case (SSOC) 
and afforded an opportunity to respond 
before the record is returned to the 
Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

